ITEM 77M(1) Dreyfus Research Growth Fund, Inc. Registration No. 811-1899 Sub-Item 77M and 77Q1(g) During the reporting period ended February 29, 2012, Dreyfus Research Growth Fund, Inc. (the “Acquiring Fund”), was the surviving entity of a reorganization with Dreyfus Alpha Growth Fund (the “Acquired Fund”), a series of Dreyfus Manager Funds I. On April 7, 2011, the Boards of Dreyfus Research Growth Fund, Inc. and the Acquired Fund considered the reorganization and approved an Agreement and Plan of Reorganization (the “Plan”) providing for the transfer of all assets, subject to liabilities, of the Acquired Fund in exchange for the Acquiring Fund’s shares having an aggregate net asset value of the Acquired Fund’s shares as described below (the “Reorganization”). At a Special
